Although the majority opinion contains a correct statement of the law (i.e., that restitution can be ordered only for the acts which constitute the crime for which appellant was sentenced), I would affirm. After all, we have an unusual situation in that one-third of the total damage, including the arson for which appellant was not charged, equals the amount of restitution due for the burglary to which appellant entered a plea of guilty. Since one convicted of a theft offense may be required to make restitution for all, or any part, of the damage resulting therefrom, I would modify the judgment of the trial court to provide that appellant is ordered to make restitution for the entire loss caused by the burglary unless his partners in the crime each contribute their share. After all, the burglary was a conspiracy, or a joint venture, and as between the trio of burglars and the victim, each burglar should be responsible for the total loss less any contributions from the other burglars. *Page 15